SPAETH, Judge,
dissenting:
After appellant filed a pro se PCHA petition, the lower court appointed counsel, and then, without a hearing, denied appellant any relief, solely on the basis of the pro se petition *69and the Commonwealth’s answer to it. Appellant’s appointed PCHA counsel did not file an amended petition, nor did she certify to the court that she was willing to proceed on the pro se petition alone. In circumstances such as these we have held the petition to be in fact uncounselled, and have remanded for new counselled proceedings. Commonwealth v. Prowell, 249 Pa.Super. 435, 378 A.2d 374 (1978); and see Commonwealth v. Scott, 469 Pa. 381, 366 A.2d 225 (1976); Commonwealth v. Fiero, 462 Pa. 409, 341 A.2d 448 (1975); Commonwealth v. Mitchell, 427 Pa. 395, 235 A.2d 148 (1967). This is what we should do here.
The majority says that this issue was not raised on appeal. That should not deter us. The record discloses on its face that the lower court has not conformed to procedures insisted upon by the Supreme Court as “salutary . . . and best comport[ing] with efficient judicial administration and serious consideration of a prisoner’s claims.” Commonwealth v. Mitchell, supra, 427 Pa. at 397, 235 A.2d at 149.
The order of the lower court should be reversed and the case remanded for the appointment of new PCHA counsel, who should take whatever action is required to represent appellant effectively.